DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 14, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: implementing a first current modulation scheme when no such degrading is detected; and in response to detection of such degrading, implementing a second current modulation scheme, different from the first current modulation scheme, wherein said second current modulation scheme is adapted to compensate for an underperformance of the overall lighting circuit caused by said degrading if the first current modulation scheme were still used; wherein said degrading is leading to an increase in the turning on voltage of one LED segment, and compared to said first current modulation scheme, said second current modulation scheme has a higher voltage threshold at which said LED segment is bypassed or not bypassed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae systems controls inc. (WO 2015/195187), Free et al. (US 2018/0213621), and Tziony et al. (2010/0134018) are the closes references which disclose a LED lighting circuit, comprising: an input adapted to receive a time-varying input voltage; a plurality of LED segments connected in series and to the input; a switching arrangement adapted to selectively bypass at least one LED segment in a plurality of time periods such that in each time period the forward voltage of the rest of the plurality of LED segments matches an instantaneous amplitude of the input voltage; and a controller adapted to configure a current modulation scheme of the LED lighting circuit, wherein said current modulation scheme is adapted to determine both 
- at how much voltage threshold the switching arrangement acts to switch to bypass or not bypass at least one LED segment in each time period, and 
- how much the amplitude of the current flowing through the rest of the plurality of the LED segments in each time period is; 
wherein the controller is adapted to: detect a degrading of a component in the LED lighting circuit; in response to detection of such degrading, the controller compensate or offset the lumen with degrade algorithm as taught by Bae, while the controller compensate or offset by by-passing a degrading LED segment or switch on a spare LED segment; but there is teaching of the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/15/22